Citation Nr: 0914301	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  03-22 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1948 to 
October 1953 and from November 1953 to November 1954.  The 
Veteran was a prisoner of war in Korea from November 1950 to 
August 1953.  The Veteran died in January 2003, and the 
appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

By way of background, the Veteran's claim was last remanded 
for further development by a February 2008 Board decision.  
The RO has since completed the requested development and 
readjudicated the claim, as reflected by a December 2008 
supplemental statement of the case.  Because the benefit 
sought on appeal remains denied, the claim has been returned 
to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran died in January 2003, and his death certificate 
cites his cause of death as respiratory failure, due to 
chronic obstructive pulmonary disease (COPD).  The appellant 
asserts that the cause of the Veteran's death was a 
respiratory illness he contracted during the three years he 
was imprisoned in North Korea.  At the time of his death, the 
Veteran was service-connected for schizophrenic reaction, 
rated 70 percent disabling; maxillary sinusitis, rated 30 
percent disabling; and scars of the upper and lower eyelids, 
right leg varicose veins, and tonsillitis, all rated 
noncompensably disabling.   

The Veteran's service treatment records reflect that in 
August 1953 after his release as a POW, he completed a 
medical history questionnaire, at which time he affirmed 
having had a dry cough and shortness of breath, among other 
maladies.  He was treated for pneumonia in April 1954, at 
which time he again reported having had chest difficulties 
while a POW.  

A September 1957 VA treatment record contains a notation that 
the Veteran's condition was compatible with chronic asthmatic 
bronchitis, which could be attributed to prolonged 
imprisonment as a POW.  Additionally, a September 1957 VA 
examination report notes that the Veteran's lungs had dry 
sonorous rales throughout.  

Subsequent post-service treatment records reflect the 
Veteran's long-standing respiratory problems, including 
recurrent bronchitis, asthma, and pneumonia, as well as his 
history of smoking.  The Veteran's treatment records also 
reflect a VA physician's opinion that the Veteran's 
diagnostic tests revealed prior granulomatous disease, which 
could have been caused by previous exposure to tuberculosis.  
A February 1988 VA hospital report indicated a 30 to 40 year 
history of smoking; he was smoking about a pack a day at that 
time.  At the time of his death, the Veteran was diagnosed 
with chronic bronchitis, COPD, and granulomatous disease.  

Due to the evidence of respiratory problems during service, 
including his time as a POW, and the evidence of respiratory 
problems soon after service, a VA medical opinion is 
warranted to determine if it is more likely that not that any 
service-related respiratory problems caused the Veteran's 
death.

Additionally, a review of the Veteran's claims file reflects 
the appellant's submission of information from the Korean War 
Ex-POW Association that has not been initially reviewed by 
the RO.  Accordingly, the RO is instructed to review this 
information, as well as the development requested below, 
before readjudicating the appellant's claim.

Accordingly, the case is REMANDED for the following action:

1. Request a VA medical opinion addressing 
whether it is at least as likely as not 
that the Veteran incurred a respiratory 
disease while in service, including during 
his three years as POW in North Korea, 
which eventually resulted in his death.  
When rendering this opinion, the examiner 
is asked to consider the Veteran's 
complaints of respiratory symptoms and 
treatment in service, as well as his 
diagnosis of chronic asthmatic bronchitis 
in 1957.  The claims folder must be 
provided to the examiner to review in 
conjunction with the examination, and the 
examination report must indicate that such 
a review was undertaken.

The examiner is advised that the term 'as 
least as likely as not' does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is medically 
sound to find in favor of causation as to 
find against causation.  More likely and 
as likely support the contended causal 
relationship; less likely weighs against 
the claim.

The examiner is requested to provide a 
complete rationale for any opinions 
expressed.  If the examiner determines 
that a medically-sound opinion cannot be 
reached, it is requested that an 
explanation as to why that is so be 
included.  

2.  Once the above-requested development 
has been completed, the appellant's claim 
must be readjudicated.  When 
readjudicating the claim, the RO should 
consider all of the evidence of record, to 
include evidence recently submitted by the 
appellant.  If the decision remains 
adverse to the appellant, she and her 
representative must be provided a 
supplemental statement of the case and an 
appropriate opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

